PER CURIAM.
Carlos Delgado appeals a judgment of conviction, entered pursuant to a jury trial, and imposition of a 15 year sentence in the State Penitentiary for sale and possession of cocaine.
Two points are presented by Delgado for reversal. First, that the trial court erred in failing to enter a directed verdict of acquittal at the close of the State’s case and at the close of all of the evidence, primarily for the reason that the direct testimony of the State’s witnesses was not credible. Probative value and credibility of witnesses’ testimony should not be determined on a motion for directed verdict for acquittal. Lynch v. State, Fla.1974, 293 So.2d 44. Examination of the complete record discloses that there was substantial evidence favorable to the State from which the jury found and entered its verdict.
Delgado next contends that the court erred in failing to grant a mistrial based on prosecutorial misconduct including remarks during closing argument. We find no conduct or remarks by the prosecutor that warrant or require the granting of a mistrial.
No reversible error having been shown, the judgment of conviction and sentence is affirmed.